The State o




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 9, 2014

                                        No. 04-14-00383-CR

                                            Sean LEBO,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the County Court at Law No. 14, Bexar County, Texas
                                    Trial Court No. 413956
                            Honorable Bill C. White, Judge Presiding

                                          ORDER
        Appointed counsel for appellant Sean Lebo has filed a motion to abate this appeal and
remand the case to the trial court. We grant the motion. The appeal is abated and the case is
remanded to the trial court. We order the trial court to conduct a hearing to determine whether
there is a potential conflict of interest that disqualifies counsel from continuing to represent
appellant in this matter and to appoint new appellate counsel if necessary.

         We further order the trial court to cause a record of its findings and orders in this matter
to be filed in this court by January 8, 2015.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court